CLD-080                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-3723
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                             R. STEVEN STACKPOLE,
                                               Appellant
                      ____________________________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-00-cr-00046-001)
                         District Judge: William W. Caldwell
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 6, 2011

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed: January 20, 2011)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      R. Steven Stackpole, a prisoner proceeding pro se, appeals an order of the United

States District Court for the Middle District of Pennsylvania denying his motion seeking
credit against his federal sentence for time served in state custody. We will affirm the

District Court’s order.

       In 2000, a federal jury found Stackpole guilty of several offenses, including mail

fraud and money laundering, and he was subsequently sentenced by Judge Caldwell to

150 months’ imprisonment. In 2007, Stackpole filed a petition pursuant to 28 U.S.C.

§ 2241 in which he argued that the Bureau of Prisons improperly refused to modify his

federal sentence to give him credit for time served in state detention. The District Court

(per Judge Vanaskie) denied the petition, explaining its reasoning in a thorough

memorandum.

       In lieu of appealing this order, Stackpole filed the instant “motion for credit for

time served” with Judge Caldwell. Stackpole asked Judge Caldwell “to clear up the

ambiguity suggested by Judge Vanaskie’s finding and specifically order that R. Steven

Stackpole receive retroactive credit for all the time he has been incarcerated.” Judge

Caldwell denied the motion on the merits, stating that he did not intend to give Stackpole

retroactive credit for time served. Stackpole appealed, and subsequently requested that

we appoint counsel. We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

       Notably, Stackpole has cited no statutory basis for his motion. Because Stackpole

has challenged the manner in which his sentence was executed (as opposed to the validity

of his sentence), he seeks relief that is exclusively available under § 2241. See Coady v.

Vaughn, 251 F.3d 480, 485 (3d Cir. 2001) (stating that 28 U.S.C. § “2241 is the only


                                              2
statute that confers habeas jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence”); United States v. Grimes,

641 F.2d 96, 99 (3d Cir. 1981) (noting proper request for credit on federal sentence for

time spent in state custody prior to trial should be pursued under § 2241); see also United

States v. Wilson, 503 U.S. 329, 333-35 (1992) (holding that 18 U.S.C. § 3585 authorizes

the Attorney General, not the sentencing court, to compute pre-sentence credit). 1

       Construed as a § 2241 petition, it is clear that Stackpole is entitled to no relief. No

circuit or district judge need evaluate the legality of a detention where the legality has

previously been determined by a federal judge or a federal court. 28 U.S.C. § 2244(a).

This rule applies with full force to claims brought under § 2241. See Queen v. Miner,

530 F.3d 253, 255 (3d Cir. 2008). Stackpole raised the precise claim he presents here in

his previous § 2241 petition, and the District Court considered and rejected it. Neither

we nor the District Court need consider the same claim again. See Chambers v. United

States, 106 F.3d 472, 475 (2d Cir. 1997) (relying on § 2244(a) to dismiss a jail-credit

claim brought in an earlier § 2241 petition).

       Moreover, Stackpole has failed to identify any error whatsoever in the District

Court’s short order denying his motion. Accordingly, even notwithstanding § 2244(a)’s


       1
        Indeed, Stackpole seems to realize that his request should have been raised under
§ 2241. In his brief to the District Court, he stated that “this Court may lack the
jurisdiction to effectuate a remedy in this ‘Motion for Time Credit’ form because it
should be filed as a 18 U.S.C. § 2241.”


                                                3
bar, Stackpole is entitled to no relief. We will thus summarily affirm the District Court’s

order denying Stackpole’s motion for credit for time served. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6. We will also deny Stackpole’s request for appointment of counsel. 2




       2
         In his motion for appointment of counsel, Stackpole asserts, for the first time,
several ineffective-assistance-of-counsel claims. Stackpole filed a 28 U.S.C. § 2255
motion in the District Court in 2004, and accordingly, he must obtain this Court’s
authorization before filing a second or successive § 2255 motion. See § 2255(h).
Because Stackpole’s claims do not satisfy the exacting requirements of § 2255(h), we
decline to certify these claims.

                                              4